990 F.2d 1261
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joe L. TURNER, Petitioner,v.TODD PACIFIC SHIPYARDS CORPORATION;  Aetna Casualty andSurety Company;  and Director, Office of WorkersCompensation Programs, Respondents.
No. 91-70524.
United States Court of Appeals, Ninth Circuit.
Submitted April 6, 1993.*Decided April 8, 1993.
MEMORANDUM***

1
Before NOONAN and LEAVY, Circuit Judges, and TANNER,** Senior District Judge.


2
Joe L. Turner ("Turner") petitions for review of the decision of the Benefits Review Board ("BRB") affirming an administrative law judge's ("ALJ") denial of Turner's claim, asserted under the Longshore and Harbor Workers' Compensation Act ("LHWCA"), 33 U.S.C. §§ 901-950, for psychological injuries arising out of the working conditions Turner experienced near the end of his employment with Todd Pacific Shipyards Corporation ("Todd").   The gist of Turner's claim below and on appeal is that he was subjected to harassment when his newly hired supervisor undercut his authority by, e.g., rewriting his memoranda and embarrassing him in front of coworkers, and that he was unfairly demoted, transferred, and reduced in pay prior to his departure from Todd's employ.   The ALJ found that Turner's complaints of harassment were not supported by the evidence and that his psychological injuries were noncompensable under the LHWCA because they were the product of stress caused by personnel actions resulting from Todd's legitimate business decisions.   See Merino v. Navy Exchange, 20 BRBS 166, 168 (1988).   The BRB unanimously affirmed the ALJ's decision in a per curiam disposition, and Turner has timely appealed.


3
The BRB was required to accept the ALJ's findings unless they were contrary to law, irrational, or unsupported by substantial evidence.   See Port of Portland v. Director, OWCP, 932 F.2d 836, 838 (9th Cir.1991).   We find no errors of law in the BRB's decision and no departure by the BRB from the substantial evidence standard.   See id.   Accordingly, the petition for review is DENIED.   Todd's request for fees on appeal is DENIED.



*
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable Jack E. Tanner, Senior District Judge of the United States District Court for the Western District of Washington, sitting by designation


***
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3